Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered June 21, 1995, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. This appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and statements made by the defendant to law enforcement officials.
*597Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his detention by the police immediately after the incident was supported by reasonable suspicion (see, People v Sierra, 83 NY2d 928; People v Martinez, 80 NY2d 444; People v Landy, 59 NY2d 369; People v Cantor, 36 NY2d 106; People v Lypka, 36 NY2d 210). Accordingly, the hearing court correctly denied those branches of his omnibus motion which were to suppress physical evidence, identification testimony, and statements made by him to law enforcement officials.
As we determined on the appeal of the codefendant, the trial court correctly received into evidence a tape recording of an anonymous telephone call to the 911 emergency number under the present sense impression exception to the hearsay rule (see, People v Ross, 237 AD2d 467).
The sentence imposed was not excessive (see, People v Brooks, 209 AD2d 427; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.